

114 SRES 527 ATS: Recognizing the 75th anniversary of the opening of the National Gallery of Art.
U.S. Senate
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 527IN THE SENATE OF THE UNITED STATESJuly 12, 2016Mr. Udall (for himself, Ms. Mikulski, Mr. Leahy, Mr. Cardin, Ms. Warren, Mr. Markey, Mr. Cochran, Mrs. Shaheen, Mrs. Murray, Mrs. Feinstein, Mr. Heinrich, Ms. Baldwin, Mr. Peters, Mrs. Boxer, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Rules and AdministrationSeptember 29, 2016Committee discharged; considered and agreed toRESOLUTIONRecognizing the 75th anniversary of the opening of the National Gallery of Art.
	
 Whereas March 17, 2016, marked the 75th anniversary of the opening of the National Gallery of Art (in this preamble referred to as the Gallery);
 Whereas the Gallery is the culmination of the dream of Andrew Mellon to endow a true national gallery in Washington, DC;
 Whereas President Franklin Delano Roosevelt and the 75th Congress recognized the importance of this monumental gift to the people of the United States by quickly accepting the gift of Mr. Mellon on behalf of the United States;
 Whereas the landmark buildings of the Gallery were given to the people of the United States as gifts by Andrew Mellon and his children, Paul Mellon and Ailsa Mellon Bruce;
 Whereas the agreement to place the Gallery on the National Mall, side-by-side with the monuments most meaningful to the people of the United States, symbolized the importance of art in the life of the United States;
 Whereas the extraordinary collection of Mr. Mellon of 153 works of art served as a magnet to attract other gifts from across the United States and established the highest standard of quality for the works of art, resulting in one of the finest collections in the world, with more than 144,000 works;
 Whereas the collections of the Gallery have grown entirely through private donations from generous individuals in service to all of the people of the United States;
 Whereas the Gallery epitomizes the fruitful collaboration of the United States Government and the people of the United States in creating a great institution dedicated to art, education, and service;
 Whereas all subsequent Presidents and Congresses have supported the Gallery by providing for the protection and care of the collection;
 Whereas Federal support and donations of extraordinary art from generous individuals in the United States have resulted in the most successful public-private partnership in the United States, hosting more than 250,000,000 visitors from every State and from other countries to demonstrate the commitment of the United States to promoting the shared cultural heritage of all humanity;
 Whereas the permanent collection of the Gallery comprises masterpieces of art from Europe and the United States from the Renaissance period to the present day;
 Whereas some 1,200 temporary exhibitions have brought great art from throughout the world, from a wide range of cultures and time periods, to the people of the United States;
 Whereas the Gallery has set a standard of generosity in lending works of art to museums throughout the United States and in sending those works as ambassadors of good will to countries throughout the world;
 Whereas, for 75 years, the Gallery has served as both trustee of the fine arts collection of the United States and as an active and vigorous educational resource, serving hundreds of thousands of students who visit Washington, DC;
 Whereas, since its founding, the Gallery has provided art education programs without charge to students in elementary and secondary schools and at institutions of higher learning in every State;
 Whereas, through the support of Andrew Mellon and his son Paul, the Gallery serves as an international center for scholarship and research and is a leader in internationally published conservation and research;
 Whereas the Gallery is home to a superb center for advanced studies in the visual arts that brings new insights to the humane heritage of mankind both nationally and internationally;
 Whereas the Gallery has created a major art research library, housing a collection of more than 400,000 books, periodicals, and documents on the history, theory, and criticism of art and architecture, and an image collection of some 13,000,000 photographs, slides, negatives, and microform images of Western art and architecture;
 Whereas, since 1942, the Gallery has sponsored more than 3,100 free Sunday concerts featuring the National Gallery Orchestra as well as musicians and ensembles from around the world for the enjoyment of more than 1,000,000 visitors, creating what is considered the oldest continuous series of free weekly concerts in Washington, DC;
 Whereas, to facilitate learning, enrichment, enjoyment, and exploration, the Gallery has expanded its educational mission by providing free downloads of more than 45,000 digital images of works from its collection through its innovative web service, NGAImages; and
 Whereas the Gallery provides permanence in an ever-changing world, maintaining a tangible record of human aspirations and values for the people of the United States: Now, therefore, be it
	
 That the Senate— (1)recognizes the 75th anniversary of the opening of the National Gallery of Art;
 (2)acknowledges the contribution of the National Gallery of Art to the cultural life of the United States;
 (3)applauds the work of the National Gallery of Art to collect and preserve art, educate people in the United States, and bring exciting exhibitions for all to enjoy;
 (4)commends the work of the staff of the National Gallery of Art to ensure that all of the people of the United States have access to the highest quality art; and
 (5)continues to support the National Gallery of Art, a great national treasure.